       Case 2:21-cv-00578-DLR Document 13 Filed 08/25/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Curtis Quinerly,                                    No. CV-21-00578-PHX-DLR
10                  Petitioner,                          ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                    Respondents.
14
15
16
            Before the Court is United States Magistrate Judge Eileen S. Willett’s Report and
17
     Recommendation (“R&R”) (Doc. 12), which recommends that Petitioners’ petition for writ
18
     of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) be denied and dismissed with
19
     prejudice and that a Certificate of Appealability and leave to proceed in forma pauperis on
20
     appeal be denied. The Magistrate Judge advised the parties that they had fourteen days to
21
     file objections to the R&R and that failure to file timely objections could be considered a
22
     waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328
23
     F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which relieves the Court
24
     of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,
25
     474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .
26
     of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district
27
     judge must determine de novo any part of the magistrate judge’s disposition that has been
28
     properly objected to.”). “Unless this court has definite and firm conviction that the
       Case 2:21-cv-00578-DLR Document 13 Filed 08/25/21 Page 2 of 2



 1   [Magistrate Judge] committed a clear error of judgment, [this court] will not disturb [the]
 2   decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation
 3   omitted).
 4          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 5   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 6   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 7   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 8   district judge may accept, reject, or modify the recommended disposition; receive further
 9   evidence; or return the matter to the magistrate judge with instructions.”).
10          IT IS ORDERED that Magistrate Judge Willett’s R&R (Doc. 12) is ACCEPTED.
11          IT IS FURTHER ORDERED that Petitioners’ petition for writ of habeas corpus
12   pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH
13   PREJUDICE.
14          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
15   proceed in forma pauperis on appeal is denied.
16          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
17   and terminate the case.
18          Dated this 25th day of August, 2021.
19
20
21
22
                                                   Douglas L. Rayes
23                                                 United States District Judge
24
25
26
27
28


                                                 -2-
